Citation Nr: 1758773	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-10 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel
INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.  He had verified service in the Republic of Vietnam from October 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2017.  A transcript of that proceeding is associated with the record.  During the hearing, the Veteran indicated that he had additional evidence to submit to support his claim.  Thereafter, the record was held open for 60 days by the undersigned Veterans Law Judge.  The Veteran's representative requested two additional 30 day extensions to submit the additional evidence.  In September 2017, the Veteran's representative submitted copies of the Veteran's Social Security Administration (SSA) records with a waiver of the AOJ's initial consideration of the evidence.

The Board also notes that the Veteran's representative submitted a statement pertaining to a claim for service connection for a skin disorder in August 2017.  Specifically, she indicated disagreement with a July 2017 rating decision in which the RO denied service connection for chloracne.  Although the Veteran's representative did not use the standard form required to file a notice of disagreement, it appears that the RO acknowledged the appeal in a September 2017 letter and is processing it.  Thus, the matter is not currently before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

A remand is necessary for additional efforts to attempt to verify the Veteran's reported in-service stressor.  The Veteran has reported that he was shot while driving a motorcycle in Vietnam in April 1968 and that he was treated at a hospital in Saigon and subsequently evacuated to a hospital in Japan.  He stated that he was sent home for 30 days of convalescence leave and then returned to Vietnam. See, e.g., April 1981 and April 2017 hearing transcripts.   The Veteran's service treatment records do note that he was involved in a motor vehicle accident and had a mandible fracture; however, there is no indication that he sustained a gunshot wound.  Therefore, on remand, the AOJ should ensure that proper development has been accomplished to verify the Veteran's reported stressor.  

In addition, the Veteran has reported that he was treated by private psychiatrists and at the Biloxi Vet Center for his psychiatric symptoms.  He has also stated that he was treated at the Memphis VA Medical Center (VAMC) in 1971 and at the Biloxi VAMC from approximately 1993 or 1994 to the present.  Therefore, on remand, the AOJ should attempt to obtain any outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the disorders on appeal that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

Specific requests should be made for any private psychiatric treatment records from Dr. L., identified during the April 2017 hearing and referenced in a February 1988 Social Security Administration psychiatric evaluation; any private psychological treatment records from an evaluation performed while the Veteran was hospitalized at New Albany in November 1982, as identified in a January 1983 Social Security Administration psychiatric evaluation; and any records from the Biloxi Vet Center, as identified in a February 2013 statement from the Veteran.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Memphis VAMC in 1971 and the Biloxi VAMC dated from approximately 1993 to the present.

If any requested records are not available, the AOJ should clearly document the claims file to that effect and notify the Veteran of any inability to obtain the records, in accordance with 38 C.F.R. § 3.159(e).

2.  The AOJ should ensure that the Veteran's complete service personnel records are associated with the record and are legible, to the extent possible.  The file does contain military personnel records, but some documents are not entirely legible.  If those are the most legible copies available, the file should be documented to that effect.

3.  The AOJ should take all appropriate steps to attempt to verify the Veteran's claimed stressor that he sustained a gunshot wound while riding a motorcycle in April 1968 in Vietnam, which hospitalized him in Saigon and Japan, to include contacting the appropriate facilities to request unit histories or other appropriate records. 

The AOJ should specifically document the attempts that were made to corroborate the claimed stressors.

4.  After completing the foregoing development, the Veteran should be scheduled for a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  The examiner should specifically consider the private medical opinions of record.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  If any previously diagnosed psychiatric disorders are not found on examination, the examiner should address whether they were misdiagnosed or have resolved.

For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service. 

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. 

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

6.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




